Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 1 of 12



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  JASON MILLER,

       Plaintiff,

  v.                                                        1:18-CV-24227-CMA-Altonaga

  GIZMODO MEDIA GROUP, LLC, et al.,

     Defendants.
  ____________________________________


                  DEFENDANT WILLIAM MENAKER’S OPPOSITION
           TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS COMPLAINT

           Pursuant to this Court’s January 12, 2019 Order, Dkt. 59, Defendant William Menaker

  hereby opposes Plaintiff’s January 11, 2019 Motion for Leave to Amend his Complaint (“Mot.

  for Leave”), Dkt. 57.

           Menaker moved on December 6, 2018 to dismiss Plaintiff’s First Amended Complaint

  for lack of personal jurisdiction and failure to state a claim. Mot. to Dismiss, Dkt. 30. That

  motion, held in abeyance during jurisdictional discovery, demonstrated that Florida’s long-arm

  statute does not reach Menaker and that exercising personal jurisdiction over him in Florida

  would violate due process. Id. at 6-11. It also explained that the statement at issue cannot give

  rise to a defamation claim as a matter of law for three independent reasons: (1) the statement is a

  nonactionable use of rhetorical hyperbole; (2) in the alternative, the statement expresses a

  protected opinion based on fully disclosed facts; and (3) Plaintiff, a public figure, failed to plead

  facts plausibly alleging that Menaker published the statement with constitutionally required

  “actual malice” fault. Id. at 11-20.

           Plaintiff belatedly now moves for leave to amend his pleadings, claiming that he has

  discovered “previously unknown facts” that purportedly bear on jurisdiction and the merits.

                                                    1
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 2 of 12



  Mot. for Leave at 3-4. That motion should be denied. Maynard v. Bd. of Regents of Div. of

  Universities of Fla. Dep’t of Educ., 342 F.3d 1281, 1287 (11th Cir. 2003) (“[A] motion to amend

  may be denied on numerous grounds such as undue delay . . . and futility of the amendment.”)

  (citation omitted). The proposed amendments are futile because none of the allegations Plaintiff

  wishes to add would allow his claim against Menaker to survive a motion to dismiss under Rule

  12(b)(2) or 12(b)(6). Moreover, the allegations that Plaintiff seeks to add regarding personal

  jurisdiction could have been timely pleaded, and no good cause is proffered justifying the delay.

  I.     THE PROPOSED AMENDMENTS AS TO JURISDICTION ARE UNTIMELY

         Plaintiff’s proposed amendments allegedly relating to personal jurisdiction should be

  rejected at the outset as untimely. Where, as here, “a motion to amend is filed after the deadline

  imposed by the scheduling order, the moving party must show good cause to amend.” Creative

  Compounds, LLC v. Starmark Labs., Inc., 2009 WL 8741970, at *1 (S.D. Fla. June 23, 2009),

  aff’d sub nom. Creative Compounds, LLC v. Starmark Labs., 651 F.3d 1303 (Fed. Cir. 2011).

  “This good cause standard precludes modification of a scheduling order unless the schedule

  cannot ‘be met despite the diligence of the party seeking the extension.’” Id. (quoting Saewitz v.

  Lexington Ins. Co., 133 F. App’x 695, 699 (11th Cir. 2005)).

         The Scheduling Order in this case required that motions to amend the pleadings be filed

  by December 19, 2018. Order at 1, Nov. 7, 2018, Dkt. 19. On December 20, 2018, Plaintiff

  moved to extend that deadline, arguing in part that he needed more time to gather information

  about “Menaker’s contacts with Florida.” Renewed Mot. to Extend Deadline at ¶ 6, Dec. 20,

  2018, Dkt. 50. The Court denied that motion because “none of Plaintiff’s stated reasons amounts

  to good cause to modify a scheduling order.” Order at 1, Dec. 21, 2018, Dkt. 51. The Court

  emphasized the rule that “[t]he filing of a complaint is not an invitation to engage in a fishing



                                                   2
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 3 of 12



  expedition,” and that “reasonable diligence must take place prior to commencing litigation.” Id.

  at 1-2.

            On January 11, 2019, Plaintiff filed his present Motion for Leave to Amend his First

  Amended Complaint, along with a copy of his proposed Second Amended Complaint. As

  discussed in Part II, infra, all of Plaintiff’s proposed amendments are futile as a matter of law.

  But, as a threshold matter, the information purportedly relevant to personal jurisdiction also

  could have been timely pleaded.

            First, Plaintiff proposes to add allegations about the location of Menaker’s public Twitter

  followers. Mot. for Leave at 10. Plaintiff states that he retained the services of an outside

  consultant “to complete a review and analysis of Menaker’s Twitter followers,” and that based

  on those results, he has now “confirmed” that out of Menaker’s approximately 82,000 followers,

  “at least 200 . . . have a Florida location.” Id. But the consultant avers that Plaintiff’s counsel

  did not contact him about this task until “early December 2018.” Decl. of Erik Zimmerman ¶ 2,

  Jan. 11, 2019, Dkt. 57-7. He then states that he “completed this . . . review process on January 7,

  2019.” Id. ¶ 8. The consultant thus conducted this analysis in approximately five weeks.

            Menaker published the challenged Twitter message on October 16, 2018. First Amended

  Complaint (“FAC”) ¶ 120, Dkt. 5. Plaintiff amended his pleadings and added Menaker as a

  defendant in this action two days later, on October 18, 2018. Plaintiff asserted that Menaker “is

  a citizen of, permanently resides in, and is domiciled in New York.” Id. ¶ 31. If Plaintiff had

  started to analyze the location of Menaker’s Twitter followers at the same time, on the theory

  that the location of a small portion of the people potentially reading a challenged online

  statement was relevant to jurisdiction, he therefore could have obtained that information by late

  November 2018. Even if Plaintiff had waited until he was certain that Menaker would contest



                                                     3
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 4 of 12



  personal jurisdiction, Plaintiff knew from the November 1, 2018 meet-and-confer that Menaker

  would move to dismiss under Rule 12(b)(2). See Joint Scheduling Report at 2 ¶ (C)(ii), Nov. 6,

  2018, Dkt. 18 (“Menaker will be filing a motion(s) to dismiss based on personal jurisdiction and

  on the merits”). If Plaintiff had started analyzing Menaker’s Twitter followers at that point, he

  could have obtained results by early December 2018. Plaintiff thus has no reason, other than a

  lack of diligence, to explain why he did not obtain information about the location of Menaker’s

  public Twitter followers in time to amend his pleadings prior to the December 19, 2018 deadline.

         Second, Plaintiff seeks to add allegations about himself and about how the content of the

  challenged message purportedly relates to Florida. Specifically, Plaintiff proposes to allege that

  Menaker’s statement relates to the “Florida paternity case involving his minor son, who resides

  in Florida”; that it also relates to “this lawsuit pending in Florida”; and that “[a]lthough

  [Plaintiff] is not a Florida resident, he has vested personal and economic interests in this state.”

  Proposed Second Amended Complaint (“SAC”) ¶ 37, Dkt. 57-3. Such information plainly was

  available to Plaintiff when he filed his First Amended Complaint. Plaintiff offers no reason – let

  alone one amounting to good cause – why he did not add these allegations prior to the Court’s

  deadline of December 19, 2018.

         If Plaintiff had been diligent, he could have pleaded his “new” allegations as to personal

  jurisdiction well before the deadline set by the Scheduling Order.1 Plaintiff has therefore failed

  to make a showing of good cause for leave to amend his pleadings as to personal jurisdiction.



         1
           Plaintiff’s assertion that he could not have amended his pleadings before he received
  discovery responses is unpersuasive in light of his concession that he waited “just over three
  weeks after the Scheduling Order was entered” to serve his requests. Mot. for Leave at 12. The
  Court entered its Scheduling Order on November 7, setting a December 19 deadline to amend
  pleadings. Dkt. 19 at 1. Even if Plaintiff had waited a full week and served his written discovery
  requests on November 14, he would have received responses by December 14.

                                                    4
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 5 of 12



  II.    ALL OF THE PROPOSED AMENDMENTS ABOUT MENAKER ARE FUTILE

         The Court should also deny Plaintiff’s motion because his proposed amendments are

  futile as to both jurisdiction and the merits of his claim against Menaker. Maynard, 342 F.3d at

  1287. Plaintiff still cannot show that exercising personal jurisdiction over Menaker would

  satisfy Florida’s long-arm statute and due process. Moreover, Plaintiff’s assertions with respect

  to the doctrines of rhetorical hyperbole and pure opinion have no legal basis, and his argument as

  to actual malice ignores this Circuit’s controlling case law.

         A.      Plaintiff’s Proposed Amendments Are Futile As To Personal Jurisdiction

         As discussed above, Plaintiff seeks to amend his jurisdictional pleadings by adding

  allegations about Menaker’s Twitter followers, elaborating on Plaintiff’s connections to Florida,

  and discussing the content of the challenged statement. These proposed amendments are futile

  because Plaintiff still cannot show, as he must, that Menaker is subject to personal jurisdiction in

  Florida.

         First, the proposed allegations about Menaker’s Twitter followers do not bolster

  Plaintiff’s jurisdictional argument. Plaintiff seeks to allege that out of Menaker’s approximately

  82,000 Twitter followers, “at least 200 . . . have a Florida location.” Mot. for Leave at 10. Thus,

  Plaintiff now wants to plead that approximately two-tenths of one percent of Menaker’s Twitter

  followers are from Florida, even though Florida accounts for just over six percent of the U.S.

  population. Quick Facts: Florida, U.S. Census Bureau, https://www.census.gov/quickfacts/fact/

  table/fl,US/PST045217. However, to establish personal jurisdiction over Menaker, Plaintiff

  would need to show, inter alia, that Menaker “targeted” or “directed” or “aimed” his Twitter

  statement at a Florida audience. Sovereign Offshore Servs., LLC v. Shames, 2017 WL 7798664,

  at *3-4 (S.D. Fla. Aug. 3, 2017); Bioheart, Inc. v. Peschong, 2013 WL 1729278, at *5 (S.D. Fla.



                                                   5
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 6 of 12



  Apr. 22, 2013); Vision Media TV Grp., LLC v. Forte, 724 F. Supp. 2d 1260, 1266 (S.D. Fla.

  2010); Alternate Energy Corp. v. Redstone, 328 F. Supp. 2d 1379, 1383 (S.D. Fla. 2004). If it

  has any relevance at all, therefore, Menaker’s disproportionately small number of followers in

  Florida weighs against the notion that he directed the statement to a Florida audience.

  Moreover, the only case that Plaintiff cites addressing personal jurisdiction in the context of

  allegedly defamatory Twitter messages rejects Plaintiff’s argument as to these Florida-based

  followers. Boddy v. Pourciau, 2018 WL 4637380, at *5 (W.D. Wash. Sept. 27, 2018) (“To hold

  that Defendants are subject to this court’s jurisdiction simply because the tweets were viewable

  in Washington would open Defendants to being haled into every court in the country.”).

         Second, Plaintiff misleadingly pads the pleadings with “new” allegations about his own

  connections to Florida. See Proposed SAC ¶ 37. In Walden v. Fiore, the U.S. Supreme Court

  expressly rebuffed that approach, stating that it has “consistently rejected attempts to satisfy the

  defendant-focused ‘minimum contacts’ inquiry by demonstrating contacts between the plaintiff

  (or third parties) and the forum State.” 571 U.S. 277, 284 (2014) (emphasis added). It is the

  extent of Menaker’s ties to Florida – or, here, the absence of such connections – that is relevant

  to jurisdiction. On this point, the Court in Walden specifically cited Hanson v. Denckla, 357

  U.S. 235 (1958), where it “rejected a plaintiff’s argument that a Florida court could exercise

  personal jurisdiction over a trustee in Delaware based solely on the contacts of the trust’s settlor,

  who was domiciled in Florida and had executed powers of appointment there.” Walden, 571

  U.S. at 284. The one case that Plaintiff cites addressing Twitter-based defamation rejects the

  argument that Plaintiff appears to hinge his jurisdictional theory upon, for the same reason.

  Boddy, 2018 WL 4637380, at *5 (“To the extent that Plaintiffs focus on their own connections

  with Washington, Plaintiffs are misguided. Again, as clarified in Walden, the personal



                                                    6
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 7 of 12



  jurisdiction inquiry does not center on Plaintiffs’ contacts with the forum state. Rather,

  Defendants’ conduct must connect them to the forum – not just to Plaintiffs – in a substantial and

  meaningful way, and Defendants’ relationship with Plaintiffs cannot alone serve as the basis for

  specific personal jurisdiction.”) (citation omitted).2

         Third, Plaintiff seeks to add allegations that Menaker knew this lawsuit and the custody

  proceeding were pending in Florida. Mot. for Leave at 17. But Plaintiff cites no authority for

  the proposition that a New York resident could be subjected to jurisdiction in Florida because he

  posted a message to a national audience that (1) linked to a news report (from a New York

  publisher) about litigation in Florida and (2) commented about a Virginia resident participating

  in that litigation. Florida law and due process do not allow such bootstrapped theories of

  jurisdiction. Indeed, in Bioheart, for example, the court found no personal jurisdiction over an

  out-of-state defamation defendant even though that defendant had “knowledge that [plaintiff] is

  located in Florida.” 2013 WL 1729278, at *5. Thus, even if Menaker knew that this case and

  the custody proceeding were pending in Florida at the time he published the challenged

  statement, that knowledge alone does nothing to establish personal jurisdiction over Menaker.

         Even after jurisdictional discovery, Plaintiff still simply cannot show that Menaker is

  properly subject to personal jurisdiction in Florida regardless of the “new” allegations that he

  seeks leave to add. Plaintiff’s proposed amendments are therefore futile as to jurisdiction.


         2
            Plaintiff presumably cites Boddy because the court there granted leave to conduct
  jurisdictional discovery, but it did so to allow the plaintiffs to explore the “affiliate relationship”
  between defendants and one of plaintiff’s potential competitors in Washington, as well as one of
  the defendant’s “repeated[] travel[s] to Washington to . . . conduct business in direct competition
  with Plaintiffs.” 2018 WL 4637380, at *8. The court also noted that several of the challenged
  messages were “directed at . . . specific Twitter users” who could potentially be Washington
  residents. Id. at *2. Here, Menaker did not direct the challenged statement at specific Twitter
  users, see FAC ¶ 120, and he has essentially no contacts with Florida at all, let alone any contacts
  relevant to this cause of action, see Decl. of William Menaker ¶¶ 3-13, Dec. 5, 2018, Dkt. 30-1.

                                                    7
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 8 of 12



         B.      Plaintiff’s Proposed Amendments Are Futile As To The Merits

         The Court should likewise reject Plaintiff’s proposed amendments with respect to the

  merits of his claim against Menaker. Plaintiff seeks leave to add allegations concerning

  Menaker’s text messages with Ms. Krueger, which Plaintiff characterizes as revealing Menaker’s

  “ill-will” and “hostility” towards Plaintiff, but Plaintiff’s claim against Menaker would still

  properly be dismissed because his statement remains nonactionable as a matter of law. The

  proposed amendments are thus futile on the merits as well as jurisdiction.

         First, as Menaker’s motion to dismiss makes clear, the challenged statement is either a

  nonactionable use of rhetorical hyperbole or a protected opinion based on fully disclosed facts.

  Mot. to Dismiss at 11-17. Plaintiff argues that alleging Menaker’s “ill-will” towards Plaintiff

  would render those doctrines inapplicable because, Plaintiff asserts, “[s]peech uttered incident to

  a personal dispute is not constitutionally protected.” Mot. for Leave at 16-17. That is simply an

  incorrect statement of the law. For one, Plaintiff principally cites Connick v. Myers, where the

  Supreme Court held that a public employee, speaking as an employee, could be disciplined for

  making statements on “matters only of personal interest.” 461 U.S. 138, 147 (1983). Yet even

  there, the Court held that the speech in question was not “totally beyond the protection of the

  First Amendment,” and moreover the Court expressly rejected the idea that “speech on private

  matters falls into one of the narrow and well-defined classes of expression which carries so little

  social value, such as obscenity, that the State can prohibit and punish such expression by all

  persons in its jurisdiction.” Id. For another, Plaintiff quotes from Justice Alito’s dissent in

  Synder v. Phelps, overlooking the Court’s actual holding that “[t]he arguably inappropriate or

  controversial character of a statement is irrelevant to the question whether it deals with a matter

  of public concern,” and that “in public debate we must tolerate insulting, and even outrageous,



                                                    8
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 9 of 12



  speech in order to provide adequate breathing space to the freedoms protected by the First

  Amendment.” 562 U.S. 443, 453, 458 (2011) (citations, internal marks, and alterations omitted).

         The Supreme Court in Hustler Magazine, Inc. v. Falwell directly and unambiguously

  rejected the argument that Plaintiff advances here. In affirming a $200,000 jury verdict for

  plaintiff Reverend Falwell, the Fourth Circuit quoted defendant Larry Flynt’s sworn testimony

  that, in publishing a parody advertisement implying that Falwell had engaged in “an incestuous

  rendezvous with his mother in an outhouse,” Flynt “want[ed] to upset Reverend Falwell” and

  “wanted to convey” that Falwell was “a glutton” and “a liar” and “a hypocrite,” and that one of

  Flynt’s “objectives” in publishing the challenged piece was “[t]o assassinate” Falwell’s

  “integrity.” Falwell v. Flynt, 797 F.2d 1270, 1272-73 (4th Cir. 1986). The Supreme Court

  reversed, holding that “First Amendment protection” can extend even “to speech that is patently

  offensive and is intended to inflict emotional injury.” Hustler Magazine, Inc. v. Falwell, 485

  U.S. 46, 50 (1988) (emphasis added). As the Court explained, “one of the prerogatives of

  American citizenship is the right to criticize public men and measures. Such criticism,

  inevitably, will not always be reasoned or moderate; public figures as well as public officials will

  be subject to vehement, caustic, and sometimes unpleasantly sharp attacks.” Id. at 51 (citations

  and internal marks omitted). Flynt’s personal feelings towards Falwell thus did not render his

  speech constitutionally unprotected.

         The proposed amendment here alleges that Menaker harbored ill will against Plaintiff

  after Plaintiff filed a $100 million lawsuit against Menaker’s girlfriend, and that in text message

  communications preceding the challenged statement, Menaker expressed this view. But the

  challenged statement, like the parody in Falwell, would not lose its First Amendment protections

  even if the pleadings alleged that Menaker was motivated at least in part by ill will toward



                                                   9
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 10 of 12



   Plaintiff. The proposed amendments are thus irrelevant with respect to whether the challenged

   statement is nonactionable rhetorical hyperbole or a protected expression of opinion based on

   disclosed facts.

           Second, Menaker’s motion to dismiss demonstrates that Plaintiff’s claim fails because he

   does not plausibly establish that Menaker published the challenged statement with “actual

   malice,” i.e., that Menaker knowingly published a false statement of fact about Plaintiff. Mot. to

   Dismiss at 17-20. Plaintiff argues that if he could amend his pleadings to allege Menaker’s “ill-

   will” and “motive,” he could satisfy his fault pleading requirements. Mot. for Leave at 15. In

   support of this argument, Plaintiff includes a full page of case citations on actual malice from

   other courts. Id. at 13-14. Yet Plaintiff conspicuously fails to cite – let alone distinguish – the

   Eleventh Circuit’s controlling decision in Dunn v. Air Line Pilots Association, which

   unambiguously stated that “[i]ll-will, improper motive or personal animosity plays no role in

   determining whether a defendant acted with ‘actual malice.’” 193 F.3d 1185, 1198 n.17 (11th

   Cir. 1999) (emphasis added). As the Eleventh Circuit explained, the actual malice test instead

   “requires a plaintiff to establish by clear and convincing evidence . . . that the defendant realized

   that his statement was false or that he subjectively entertained serious doubt as to its truth.” Id.

   at 1198 (citations and internal marks omitted). None of Plaintiff’s proposed amendments would

   be relevant to this test.

           Plaintiff’s request to include allegations about Menaker’s communications with Ms.

   Krueger aims, on its face, to plead that Menaker published the challenged statement with ill will.

   See Proposed SAC ¶¶ 142-46. But that is legally immaterial with respect to whether Menaker

   “actually entertained serious doubts as to the veracity of the published account, or was highly

   aware that the account was probably false.” Turner v. Wells, 879 F.3d 1254, 1273 (11th Cir.



                                                    10
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 11 of 12



   2018) (citation omitted). Because Plaintiff’s proposed amendments do not allege specific facts

   which would, if proven, plausibly establish that Menaker published the challenged statement

   with actual malice, they still would not satisfy the Iqbal/Twombly pleading standard and are

   therefore futile.

                                           CONCLUSION

           For each and all of the foregoing reasons, Menaker respectfully requests that the Court

   deny Plaintiff’s motion for leave to amend his First Amended Complaint.


        Dated: January 13, 2019               Respectfully submitted,

                                              BALLARD SPAHR LLP

                                              /s/ Charles D. Tobin
                                              Charles D. Tobin (Fla. Bar No. 816345)
                                              Chad R. Bowman (admitted pro hac vice)
                                              Maxwell S. Mishkin (admitted pro hac vice)
                                              1909 K Street, NW, 12th Floor
                                              Washington, DC 20006
                                              Telephone: (202) 661-2200
                                              Fax: (202) 661-2299
                                              tobinc@ballardspahr.com
                                              bowmanchad@ballardspahr.com
                                              mishkinm@ballardspahr.com

                                              Counsel for Defendant William Menaker




                                                   11
Case 1:18-cv-24227-CMA Document 60 Entered on FLSD Docket 01/13/2019 Page 12 of 12



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 13th day of January, 2019, I caused a true and correct copy of

   the foregoing Opposition to Plaintiff’s Motion for Leave to Amend his Complaint to be

   electronically filed with the Clerk of the Court using CM/ECF. I also certify the foregoing

   document is being served this day on all counsel of record in this case via transmission of Notice

   of Electronic Filing generated by CM/ECF.


                                                        /s/ Charles D. Tobin
                                                        Charles D. Tobin (Fla. Bar No. 816345)
